316 F.2d 188
UNITED STATES of America, Appellee,v.Roosevelt CHANEY, Mike Mitchell Quinn, Roy Mitchell Quinn, John Elton Whitlow, and Carl Edward Wright, Appellants.
No. 8864.
United States Court of Appeals Fourth Circuit.
Argued March 25, 1963.
Decided March 29, 1963.

R. R. Ryder, Richmond, Va. (Martin & Ryder, Richmond, Va., on the brief), for appellants.
H. Garnett Scott, Asst. U. S. Atty., for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and PREYER, District Judge.
PER CURIAM.


1
This is a prosecution for violation of the liquor laws. An examination of the record satisfies us that the evidence furnished a sufficient basis for the jury's finding of guilt as to each of the defendants. Objections to the evidence are without merit, and we find no error affecting substantial rights.


2
Affirmed.